                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: _________________
                                                                 DATE FILED: 3/4/2020

              -against-
                                                                         20 Cr. 65 (AT)

RAMON ANTONIO MENDEZ-UREÑA,                                                 ORDER

                       Defendant.
ANALISA TORRES, District Judge:

        It is hereby ORDERED that the status conference scheduled for March 5, 2020 is
ADJOURNED to March 23, 2020, at 12:30 p.m. The time between March 5, 2020 and March
23, 2020 is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) because the ends of
justice served by excluding such time outweigh the interests of the public and Defendant in a
speedy trial in that this will allow time for the parties to discuss a pretrial disposition.

       SO ORDERED.

Dated: March 4, 2020
       New York, New York
